DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 02/28/2022.
Applicant’s cancelation of claim 3 is acknowledged and require no further examining.  Claims 1-2 and 4-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022, 03/10/2022, and 03/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-13, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “the valve assembly housing is selectively removable from a pneumatic tool” renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 3 paragraph 9 of the Specification, the pneumatic fastening tool can have a compressed air reservoir and an integrated valve assembly which can have a valve assembly housing which is substantially cylindrical in which the integrated valve assembly can have a head valve assembly that has a head valve body.  The Specification does not disclose the valve assembly housing is selectively removable from a pneumatic tool.  Therefore, the feature is considered new matter.
Claims 2 and 4-5 are dependent of claim 1 and include all the same limitations.
Regarding claim 6, the phrase “the head valve body at least in part surrounds a portion of the valve assembly housing” renders claim 6 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 13 paragraph 48 of the Specification, at least a portion of the valve body is disclosed to be within the valve assembly housing.  The Specification does not disclose the head body at least in part surrounds a portion of the valve assembly housing.  Therefore, the feature is considered new matter.
Claims 7-13 are dependent of claim 6 and include all the same limitations.
Regarding claim 18, the phrase “a head valve body surrounding at least a portion of the valve assembly housing” renders claim 18 to be non-comply with the written description requirement because the feature appears to be new matter.  On page 13 paragraph 48 of the Specification, at least a portion of the valve body is disclosed to be within the valve assembly housing.  The Specification does not disclose the head body at least in part surrounds a portion of the valve assembly housing.  Therefore, the feature is new matter.
Regarding claim 20, the phrase “the valve assembly housing is selectively removable from a pneumatic tool” renders claim 20 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 3 paragraph 9 of the Specification, the pneumatic fastening tool can have a compressed air reservoir and an integrated valve assembly which can have a valve assembly housing which is substantially cylindrical in which the integrated valve assembly can have a head valve assembly that has a head valve body.  The Specification does not disclose the valve assembly housing is selectively removable from a pneumatic tool.  Therefore, the feature is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the following phrases render claim 6 vague and indefinite:
The phrase “wherein the head valve body” renders claim 6 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, the head valve assembly is disclosed having a head valve and at least a portion of a trigger valve assembly.  There is no mention of a head valve body prior to the quoted phrase.  For examining purposes, the phrase is interpreted as “wherein the head valve assembly having a head valve body that”;
The phrase “the head valve body at least in part surrounds a portion of the valve assembly housing” renders claim 6 vague and indefinite because it is unclear how the head valve body at least in part surrounds the valve assembly housing.  The head valve body is understood to create a air tight seal against other elements.  It is unclear how the head valve body creates an air tight seal when the head valve body only partially surrounds the valve assembly housing.  For examining purposes, the phrase is interpreted as “the head valve body surrounds a portion of the valve assembly housing”; and
The phrase “sealably engages the exhaust” renders claim 6 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, the integrated valve assembly is disclosed to have a valve assembly housing that houses at least a portion of a head valve assembly having a head valve and at least a portion of a trigger device assembly.  There is no mention of an exhaust seal prior to the quoted phrase.  For examining purposes, the phrase is interpreted as “sealably engages an exhaust seal”.
Claims 7-13 are dependent of claim 6 and include all the same limitations.
Regarding claim 14, the phrase “configured to house at least a portion of the head valve assembly” renders claim 14 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, the integrated valve assembly is disclosed having a valve assembly housing.  There is no mention of a head valve assembly prior to the quoted phrase.  For examining purposes, the phrase is interpreted as “configured to house at least a portion of a head valve assembly”.
Regarding claim 14, the phrase “configuring a portion of the trigger valve stem assembly” also renders claim 14 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, the integrated valve assembly is disclosed having a valve assembly housing configured to house at least a portion of a trigger valve assembly.  There is no mention of a trigger valve stem assembly prior to the quoted phrase.  For examining purposes, the phrase is interpreted as “configuring a portion of a trigger valve stem assembly”.
Claims 15-17 are dependent of claim 14 and include all the same limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Hung (5924621).
Regarding claim 6, Hung discloses a pneumatic fastening tool (Figure 2) comprising:
a pressure reservoir chamber (22) having a compressed air;
an integrated valve assembly (31, 41, 61) having a valve assembly housing (31, 41) that houses at least a portion of a head valve assembly (61) and at least a portion of a trigger valve assembly (25, 90); and
a reservoir line (34) formed into a portion of the valve assembly housing (31, 41) and configured to receive the compressed air,
wherein the head valve assembly (61) has a head valve body (see figure 4 below) that surrounds a portion of the valve assembly (31, 41),
wherein the head valve assembly (61) has a head valve (see figure 4 below) the sealably engages an exhaust seal (see figure 4 below) when the head valve assembly (61) is in an actuated state, and
wherein the trigger valve assembly (25, 90) has a trigger valve stem assembly (25).
(Figure 3-4 and Column 3 lines 31-41, 52-58)
Merriam-Webster’s dictionary discloses the term “integrated” as different parts working together as a unit.  The various parts of the valve assembly disclosed by Hung are interpreted to operate as a single unit.  Therefore, Hung discloses an integrated valve assembly.
[AltContent: textbox (Head Valve Body)][AltContent: ][AltContent: ][AltContent: textbox (Head Valve)][AltContent: textbox (Exhaust Seal)][AltContent: textbox (Hung)][AltContent: arrow][AltContent: textbox (Head Valve Portion)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    857
    554
    media_image1.png
    Greyscale

Regarding claim 7, Hung discloses an annulus chamber (45) formed into a portion of the valve assembly housing (31, 41), the annulus chamber (45) configured to provide compressed air to at least a portion of the head valve body (61) when the head valve body (61) is in a resting state.  (Figure 3 and Column 4 lines 8-21)
Regarding claim 8, Hung discloses a compressed air inlet port (213), wherein, when the head valve assembly (61) is in a resting state, at least a portion of the head valve assembly is sealed against at least a portion of the pressure reservoir chamber (22) preventing a flow of compressed air into the compressed air inlet port (213).  (Figure 3 and Column 52-58)
Regarding claim 9, Hung discloses a portion of the head valve (see figure 4 above) seals against the exhaust seal (see figure 4 above) when the head valve assembly (61) is in the actuated stated which inhabits the flow of exhaust air through the head valve assembly (61). (Figure 4)
Regarding claim 10, Hung discloses:
at least one of an exhaust opening (69) formed in the head valve body (61) and configured to feed an exhaust air to a housing exhaust chamber (64),
wherein the housing exhaust chamber (64) is formed into a portion of the valve assembly housing (31, 41), and
wherein the exhaust air flows through the exhaust opening (69) when the head valve assembly is in a resting state. 
(Figure 3 and Column 3 lines 65-67 through Column 4 lines 1-3)
Regarding claim 11, Hung discloses an annulus chamber (45) that is substantially circular and configured to provide compressed air to maintain the position of the head valve body (61) when the head valve assembly is in the resting state. (Figure 3 and Column 4 lines 8-21)
Regarding claim 12, Hung discloses: 
the head valve (see figure 4 above) that has a substantially circular circumference,
wherein the exhaust seal (see figure 4 above) that has a substantially circular circumference, and
wherein the head valve (see figure 4 above) and the exhaust seal (see figure 4 above) form a seal when the head valve assembly is in the actuated state. 
(Figure 4, 8, 9)
Regarding claim 13, Hung discloses a housing exhaust chamber (64) formed into at least a portion of the valve assembly housing (31, 41).  (Figure 3 and Column 3 lines 65-67 through Column 4 lines 1-3)
Regarding claim 14, Hung discloses a method of controlling a pneumatic fastening tool, the method comprising the steps of:
providing a pressure reservoir chamber (22);
providing an integrated valve assembly (25, 31, 41, 61, 90) having a valve assembly housing (31, 41) which is substantially cylindrical and which is configured to house: 
at least a portion of a head valve assembly (61); and 
at least a portion of a trigger valve assembly (25, 81);
providing a reservoir line (34) formed in the valve assembly housing (31, 41) and configured to receive a compressed air;
providing a stem bore (33) formed into a portion of the valve assembly housing (31, 41);
configuring a portion of a trigger valve stem assembly (25) to selectively move along a length of the stem bore (33);
achieving a resting state of the head valve assembly in which the compressed air exerts a force upon a portion of the head valve body (61); and
forming a seal between at least a portion of the head valve assembly and at least a portion of the pressure reservoir chamber (22) to block the compressed air from flowing through a compressed air inlet port (213) when the head valve assembly is in the resting state.
(Figure 3 and Column 3 lines 5-10, 31-41, 52-58, Column 4 lines 4-21)
Regarding claim 15, Hung discloses the steps of:
opening a stem exhaust port (84) at least in part;
purging the trigger valve assembly (25, 81) through the stem exhaust port (84) which transitions the trigger valve assembly (25, 81) from a resting state to an actuated state;
applying the compressed air to the head valve body (61) which moves the head valve body (61) from a resting configuration to an actuated configuration;
flowing the compressed air through the compressed air inlet port (213); and
driving a fastener.
(Figure 4 and Column 4 lines 22-42)
Regarding claim 16, Hung discloses the steps of:
closing the stem exhaust port (84) at least in part;
feeding the compressed air through a first portion (45) of the valve assembly housing (31, 41) to move the valve head body (61) to its resting configuration; and
exhausting the exhaust air through a second portion (64) of the valve assembly housing (31, 41).
(Column 4 lines 22-42)
Regarding claim 17, Hung discloses the steps of:
providing an annular head valve guide (331) which is at least in part formed in the valve assembly housing (31, 41) and which guides at least in part a movement of the head valve body (61); and
guiding the movement of the head valve body (61).
(Figure 3-4 and Column 3 lines 58-65)
Regarding claim 18, Hung discloses an assembly (Figure 2) comprising:
an integrated valve assembly (31, 41, 61) having a valve assembly housing (31, 41) which is substantially cylindrical and that houses at least a portion of a head valve assembly (61) and at least a portion of a trigger valve assembly (25, 90); 
the head valve assembly (61) having a head valve body (see figure 4 above) surrounding at least a portion of the valve assembly housing (31, 41);
the trigger assembly (25, 90) having at least a portion disposed in the valve assembly housing (31, 41); and
a reservoir line (34) formed into a portion of the valve assembly housing (31, 41) and configured to receive the compressed air.
(Figure 3-4 and Column 3 lines 31-41, 52-58)
Regarding claim 19, Hung discloses an assembly comprising;
an integrated valve assembly (25, 31, 41, 61, 90) having a valve assembly housing (31, 41) which is substantially cylindrical and that houses at least a portion of a head valve assembly (61) and at least a portion of a trigger valve assembly (25, 81);
the head valve assembly (61) having at least a portion disposed in the valve assembly housing;
the trigger assembly (25, 90) having at least a portion disposed in the valve assembly housing (31, 41);
a reservoir line (34) formed in the valve assembly housing (31, 41) and configured to receive a compressed air; and
a stem bore (33) formed into a portion of the valve assembly housing (31, 41).
(Figure 3 and Column 3 lines 5-10, 31-41, 52-58, Column 4 lines 4-21)

Claims 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Howard (3653299).
Regarding claim 14, Howard discloses a method of controlling a pneumatic fastening tool (10), said method comprises the steps of:
providing a pressure reservoir chamber (92) having a compressed air;
providing an integrated valve assembly (22) having a valve assembly housing (see figure 2 below) which is substantially cylindrical and which is configured to house at least a portion of the head valve assembly (114, 134) and at least a portion of a trigger valve assembly (152, 154),
provide a reservoir line (see figure 2 below) formed into a portion of the valve assembly housing (see figure 2 below) and configured to receive a compressed air;
providing a stem bore (see figure 2 below) formed into a portion of the valve assembly housing (see figure 2 below);
configuring a portion of a trigger valve stem assembly (154) to selectively move along a length of the stem bore (see figure 2 below);
achieving a resting state of the head valve assembly (114, 134) in which the compressed air exerts a force upon a portion (120) of the valve body (see figure 2 above);
forming a seal between at least a portion of the head valve assembly (114, 134) and at least a portion of the pressure reservoir chamber (92) to block the compressed air from flowing through a compressed air inlet port (80) when the head valve assembly is in the resting state.
(Figures 1-2 and Column 2 lines 55-64, Column 4 lines 43-49, 63-75, Column 5 lines 39-42, 67-71, Column 6 lines 13-18)
Merriam-Webster’s dictionary discloses the term “integrated” as different parts working together as a unit.  The various parts of the valve assembly disclosed by Howard are interpreted to operate as a single unit.  Therefore, Howard discloses an integrated valve assembly.
[AltContent: textbox (Stem Bore)][AltContent: arrow][AltContent: textbox (Head Valve Body)][AltContent: textbox (Head Valve)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Head Valve Axis)][AltContent: textbox (Trigger Valve Stem Axis)][AltContent: arrow][AltContent: textbox (Reservoir Line)][AltContent: arrow][AltContent: textbox (Valve Assembly Housing)]
    PNG
    media_image2.png
    281
    141
    media_image2.png
    Greyscale
	
    PNG
    media_image2.png
    281
    141
    media_image2.png
    Greyscale
[AltContent: textbox (Howard)]	
Regarding claim 17, Howard discloses the steps of:
providing an annular head valve guide (104) which is at least in part formed in the valve assembly housing (see figure 2 above) and which guides at least in part a movement of the valve body (see figure 2 above); and
guide the movement of the valve body (see figure 2 above).
(Figure 2 and Column 4 lines 63-65)
Regarding claim 19, Howard discloses an assembly comprising:
an integrated valve assembly (22) having a valve assembly housing (see figure 2 above) which is substantially cylindrical and that houses at least a portion of a head valve assembly (114, 134) and at least a portion of a trigger valve assembly (152, 154),
the head valve assembly (114, 134) having at least a portion disposed in the valve assembly housing (see figure 2 above);
the trigger valve assembly (152, 154) having at least a portion disposed in the valve assembly housing (see figure 2 above);
a reservoir line (see figure 2 below) formed into a portion of the valve assembly housing (see figure 2 below) and configured to receive a compressed air; and
a stem bore (see figure 2 below) formed into a portion of the valve assembly housing (see figure 2 below).
(Figures 1-2 and Column 2 lines 55-64, Column 4 lines 43-49, 63-75, Column 5 lines 39-42, 67-71, Column 6 lines 13-18)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Howard (3653299) as applied to claim 14 above, and further in view of reference Hung (5924621).
Regarding claim 15, Howard discloses the steps of:
transitioning the trigger valve assembly (152, 154) from a resting state to an actuated state;
applying the compressed air to the head valve body (114, 134) which moves the head valve body (114, 134) from a resting configuration to an actuated configuration;
flowing the compressed air through the compressed air inlet port (80); and
driving a fastener.
(Column 5 lines 35-39, 61-65)
However, Howard does not disclose the steps of opening a stem exhaust port and purging the trigger valve assembly through the stem exhaust port.
Hung discloses a method of controlling a pneumatic fastening tool, the method comprising the steps of:
providing a pressure reservoir chamber (22);
providing an integrated valve assembly (25, 31, 41, 61, 90) having at least a portion of a head valve assembly (61) and at least a portion of a trigger valve assembly (25, 81);
opening a stem exhaust port (84) a least in part;
purging the trigger valve assembly (25, 81) through the stem  exhaust port (84) which transitions the trigger valve assembly (25, 81) from a resting state to an actuated state;
applying the compressed air to the head valve body (61) which moves the head valve body (61) form a resting configuration to an actuated configuration;
flowing the compressed air through the compressed air inlet port (213); and
driving a fastener.
(Figure 3 and Column 3 lines 31-41, 52-58, Column 4 lines 4-21)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the trigger valve assembly of Howard by incorporating the step of opening stem exhaust port and purging the trigger valve assembly through the stem exhaust port as taught by Hung, since such a modification would ensure the pressure on the head valve is greater than the pressure in the annular chamber and ensure movement of the head valve assembly, thereby making the overall method more reliable.
Regarding claim 16, Howard modified by Hung disclose the steps of:
closing the stem exhaust port (Hung – 84) at least in part;
feeding the compressed air through a first portion of the valve assembly housing (Howard – see figure 2 above) to move the valve body (Howard – see figure 2 above) to its resting configuration; and
exhausting the exhausting air through a second portion of the valve assembly housing (Howard – see figure 2 above).
(Howard – Column 6 lines 4-19)
(Hung – Column 4 lines 22-42)

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over reference Howard (3653299) in view of reference Massari, Jr. et al. (4688710)(referred to as Massari).
Regarding claim 1, Howard discloses an assembly (10), comprising:
an integrated valve assembly (22) having a valve assembly housing (see figure 2 above) which is substantially cylindrical and that houses at least a portion of a head valve assembly (114) and at least a portion of a trigger valve assembly (152, 154),
wherein the head valve assembly (114) having at least a portion disposed in the valve assembly housing (see figure 2 above),
wherein the head valve assembly (114) configure to have a resting states and an actuated state,
wherein the head valve assembly (114) has a head valve body (114) through which an exhaust air is directed to a housing exhaust chamber (174),
wherein the trigger valve assembly (152, 154) having at least a portion disposed in the valve assembly housing (see figure 2 above),
wherein the trigger valve assembly (152, 154) configured to have a resting state and an actuated state; and
reservoir line (see figure 2 above) formed into a portion of the valve assembly housing (see figure 2 above) and configured to receive a compressed air.
(Figures 1-2 and Column 2 lines 55-64, Column 4 lines 43-49, 63-75, Column 5 lines 39-42, Column 6 lines 13-18)
Merriam-Webster’s dictionary discloses the term “integrated” as different parts working together as a unit.  The various parts of the valve assembly disclosed by Howard are interpreted to operate as a single unit.  Therefore, Howard discloses an integrated valve assembly.
However, Howard does not disclose the valve assembly housing is selectively removable.
Massari disclose an assembly (75) comprising a valve assembly housing (76) that is selectively removable from a pneumatic tool (10). (Figure 10 and Column 10 lines 42-49, 55-59, Column 18 lines 45-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the housing of Howard by incorporating the selectively removable housing as taught by Massari, since column 4 lines 64-68 of Massari states such a modification would prevent the need of special machining of pneumatic tool into which the assembly is mounted.
Regarding claim 2, Howard modified by Massari discloses the head valve assembly (Howard – 114) has a head valve axis (Howard – see figure 2 above) and the trigger valve assembly (Howard – 152, 154) have a trigger valve stem axis (Howard – see figure 2 above) which is collinear with the head valve axis (Howard – see figure 2 above). (Howard – Figure 2)
Regarding claim 4, Howard modified by Massari discloses an annular chamber (Howard – space below lower surface 120) configured to receive the compressed air to achieve the resting state when the trigger valve assembly (Howard – 152, 154) is in the resting state. (Howard – Column 4 lines 72-75, Column 5 lines 21-25)
Regarding claim 5, Howard modified by Massari discloses said housing exhaust chamber (Howard – 112) is formed into at least a portion of the head valve assembly (Howard – 114). (Howard – Column 6 lines 13-18)

Response to Arguments
Applicant’s cancelation of claim 3 is acknowledged and require no further examining.  Claims 1-2 and 4-20 are pending and examined below.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Howard (3653299), Examiner finds the arguments not persuasive.
Applicant states:
Howard does not and can not disclose, teach or suggest Applicant’s claim 14 recitation “a stem bore formed into a portion of the valve assembly housing”.
…
Differently, Howard has a gap in its body portion 12.  This gap provides accommodation for the fitting of “a should 150 on which the inner edge of gasket 146 rest” [5/31-34].  The shoulder 150 is proximate to ball valve 140.  This arrangement provides a clearance distance for trigger lift rod 154, which is not a trigger valve stem.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Howard discloses an opening in the housing allowing the trigger rod to extend from within the housing to the exterior of the housing. (Figure 2 and Column 5 lines 39-42)
The term “bore” is understood to be a long usually cylindrical hollow part of something.  Applicant’s arguments do not specifically point out how the opening in the housing allowing the trigger rod to extend from cannot be interpreted as a stem bore.  The term “stem” is understood to be an elongated member.  Applicant’s arguments do not specifically point out how the trigger rod cannot be interpreted as the trigger valve stem.
Since the opening in the housing allowing the trigger rod to extend from resembles a cylindrical hollow opening, it is reasonable to interpret said open as a bore, and since the trigger rod has an elongate shape and is part of the trigger assembly, it is reasonable to interpret said rod as a trigger valve stem.  Therefore, Howard does disclose the step of providing a stem bored formed into a portion of the valve assembly housing, and the step of configuring a portion of a trigger valve stem assembly to selectively move along a length of the stem bore.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 19, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731